Delaney, J. On January 8, 1949, claimant was the owner of a 1947 four-door Chevrolet sedan automobile used in claimant’s taxicab business. On said date at approximately 9:00 A.M., claimant by his agent, James D. Joplin, was driving said automobile in a northerly direction on North Main Street near the intersection of Lawrence Street, in the City of Benton, Illinois. On January 8, 1949, about 9:00 A.M., respondent, by its agent, was driving and operating a Ford truck in a southerly direction along North Main Street at the intersection of Lawrence Street in the City of Benton. Said truck being marked State of Illinois, Game Preserve. The record in this case consists of the complaint, the amendment to complaint, Report of the Department of Conservation, the transcript of testimony, waiver of statement, brief and argument of claimant, and the statement, brief and argument of respondent. The evidence shows that the respondent, by its agent, Harrison Sexton, in following another truck of respondent into a gasoline filling station, made a sharp left hand turn directly in front of claimant’s car, causing respondent’s truck to strike the left front of claimant’s automobile, wherein claimant sustained damage to his said automobile in the amount of $446.98. The evidence further shows that the claimant’s automobile was repaired in 17 days and that this was a reasonable length of time; that the net daily income of this automobile as a taxicab, after deducting the wages of the driver and the cost of gasoline and oil, was approximately $12.00 per day or a total of $204.00; that as a direct and proximate result of the negligence on the part of the respondent, through its agent, in violation of Section 69 of the Uniform Act Regulating Traffic on Highways, Chapter 95%, Section 166, Illinois Revised Statutes of 1947, claimant is entitled to an award in the sum of $650.98, representing the damages to his automobile and the loss he sustained in his business as the operator of a taxicab while the automobile was being repaired. The evidence further shows that the claimant was the sole owner of the automobile which was damaged. An award is, therefore, entered in favor of claimant, Earnie Roberson, for the sum of $650.98.